Motion granted; Abatement Order filed January 5, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00231-CR
                                   ____________

                    JORDAN MARQUI GRANT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 13
                           Harris County, Texas
                       Trial Court Cause No. 2054134

                            ABATEMENT ORDER

      The reporter’s record was filed on August 19, 2016. Appellant has filed a
motion requesting abatement of the appeal because portions of the reporter’s record
may be missing or inaccurate. The motion is granted.

      Rule 34.6(f) of the Texas Rules of Appellate Procedure provides that an
appellant is entitled to a new trial when the reporter’s record or exhibits are lost,
under the following circumstances:
      (1) if the appellant timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a significant
      portion of the court reporter’s notes and records has been lost or
      destroyed . . . ;
      (3) if the lost, destroyed, or inaudible portion of the reporter’s record,
      or the lost or destroyed exhibit, is necessary to the appeal’s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter’s record
      cannot be replaced by agreement of the parties, or the lost or destroyed
      exhibit cannot be replaced either by agreement or the parties or with a
      copy determined by the trial court to accurately duplicate with
      reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether
without the appellant’s fault, significant portions of the record have been lost or
destroyed; (3) whether the missing portions of the record are necessary to appellant’s
appeal; and (4) whether the parties can agree on replacement of the missing exhibits
with copies, or (5) if the trial court can determine that the missing portions of the
reporter’s record can be replaced by agreement. The court is directed to reduce its
findings to writing and to have a supplemental clerk’s record containing those
findings filed with the clerk of this court, together with a reporter’s record from the
hearing, on or before February 6, 2017.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify the
parties of such date.

      It is so ORDERED.

                                           PER CURIAM

Panel consists of Justices Christopher, Jamison, and Donovan.